
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PREFERRED STOCK EXCHANGE AND PURCHASE AGREEMENT

between

US SEARCH.COM INC.,
a Delaware corporation

and

PEQUOT PRIVATE EQUITY FUND II, L.P.,
a Delaware limited partnership

--------------------------------------------------------------------------------

Dated

June 5, 2001

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


PREFERRED STOCK EXCHANGE AND PURCHASE AGREEMENT


    THIS PREFERRED STOCK EXCHANGE AND PURCHASE AGREEMENT (this "Agreement") is
made as of June 5, 2001, by and between US SEARCH.com Inc., a Delaware
corporation (the "Company"), and Pequot Private Equity Fund II, L.P., a Delaware
limited partnership (the "Purchaser").

R E C I T A L S

    WHEREAS, the Purchaser and the Company are party to that certain Purchase
Agreement, dated as of September 7, 2000 (the "September Agreement"), pursuant
to which the Purchaser purchased from the Company, and the Company sold to the
Purchaser, 100,000 shares of Series A Convertible Preferred Stock, par value
$0.001 per share, of the Company (the "Series A Shares") and a warrant to
purchase up to 75,000 shares of Series A Convertible Preferred Stock of the
Company (the "September Warrant");

    WHEREAS, the Purchaser is the holder of that certain Convertible
Subordinated Promissory Note, dated February 28, 2001, in the principal amount
of $5 million, by the Company in favor of the Purchaser, as amended by an
Amendment dated March 30, 2001 (as amended, the "February Note") and that
certain Convertible Subordinated Promissory Note, dated March 30, 2001, in the
principal amount of $5.15 million, by the Company in favor of the Purchaser (the
"March Note" and, together with the February Note, the "Promissory Notes"); and

    WHEREAS, the Company and the Purchaser each desire that the Purchaser
exchange the Series A Shares for a newly issued series of convertible preferred
stock of the Company (the "Series A-1 Preferred Stock"), to cancel the September
Warrant without further recourse and to convert the Promissory Notes into
additional shares of Series A-1 Preferred Stock and that the Company issue to
the Purchaser the Series A-1 Warrant (as defined herein) for the purchase of
additional shares of Series A-1 Preferred Stock.

A G R E E M E N T

    NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the parties hereto hereby agree as follows.


ARTICLE I.

DEFINITIONS


    As used in this Agreement, the following terms shall have the following
meanings:

    "A-1 Certificate of Designations" shall have the meaning set forth in
Section 2.1.

    "Affiliate" shall mean, with respect to any person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person and, in the case of a person who is an
individual, shall include (i) members of such specified person's immediate
family (as defined in Instruction 2 of Item 404(a) of Regulation S-K under the
Securities Act) and (ii) trusts, the trustee and all beneficiaries of which are
such specified person or members of such person's immediate family as determined
in accordance with the foregoing clause (i). For the purposes of this
definition, "control," when used with respect to any person means the power to
direct the management and policies of such person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms "affiliated," "controlling" and "controlled" have meanings
correlative to the foregoing.

    "Agreement" shall have the meaning set forth in the Preamble.

--------------------------------------------------------------------------------

    "Applicable Law" shall mean, with respect to any person, any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any
Governmental Authority to which such person or any of its subsidiaries is bound
or to which any of their respective properties is subject.

    "Benefit Plan" shall have the meaning set forth in Section 3.9.

    "Charter" with respect to any corporation shall mean the certificate of
incorporation or articles of incorporation of such corporation.

    "Closing" shall have the meaning set forth in Section 2.3.

    "Closing Date" shall have the meaning set forth in Section 2.3.

    "Code" shall mean have the meaning set forth in Section 3.9.

    "Commission" shall mean the United States Securities and Exchange
Commission.

    "Commitment" shall have the meaning set forth in Section 3.14.

    "Common Stock" shall mean the common stock, par value $.001 per share, of
the Company.

    "Company" shall have the meaning set forth in the Preamble.

    "Documents" shall mean (i) this Agreement, (ii) the A-1 Certificate of
Designations, (iii) the Stockholders Agreement, (iv) the Investors' Rights
Agreement, (v) the Right of First Refusal and the Series A-1 Warrant.

    "Employee" shall have the meaning set forth in Section 3.9.

    "Environmental Claim" shall have the meaning set forth in Section 3.13.

    "Environmental Laws" shall have the meaning set forth in Section 3.13.

    "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

    "ERISA Affiliate" shall mean with respect to any person (within the meaning
of section 3(9) of ERISA) any other person that would be regarded together with
such person as a single employer under section 414(b), (c), (m) or (o) of the
Code.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

    "February Note" shall have the meaning set forth in the recitals hereto.

    "GAAP" shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, which are in effect from time to time,
consistently applied.

    "Governmental Authority" shall mean any foreign, Federal, state or local
court or governmental or regulatory authority.

    "Holder" shall mean any person that is the beneficial owner of Shares, or
shares of Common Stock issued upon conversion of Shares, as a result of the
sale, assignment or other transfer of Shares originally issued to the Purchaser
or issuable or issued upon the conversion or exercise of any such Shares.

    "Indebtedness" shall mean, with respect to any person, the aggregate amount
of, without duplication, the following: (i) all obligations for borrowed money;
(ii) all obligations evidenced by bonds, debentures, notes or other similar
instruments; (iii) all obligations to pay the deferred purchase price of
property or services, except trade payables, accrued commissions and other
similar accrued

2

--------------------------------------------------------------------------------

current liabilities in respect of such obligations, if such liabilities are not
overdue and arise in the ordinary course of business or are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been made on the books of the Company; (iv) all capitalized lease obligations;
(v) all obligations or liabilities of any other person or persons secured by a
Lien on any asset owned by such person or persons whether or not such obligation
or liability is assumed; (vi) all obligations of such person or persons,
contingent or otherwise, in respect of any letters of credit or bankers'
acceptances; and (vii) all guarantees; provided, however, that the term
Indebtedness shall not included Taxes and other governmental charges which are
not yet due and owing, or are being contested in good faith by appropriate
proceedings and as to which adequate reserves have been made on the books of the
Company.

    "Indemnified Party" shall have the meaning set forth in Section 8.1.

    "Indemnifying Party" shall have the meaning set forth in Section 8.1.

    "Infospace Warrant" shall mean that certain warrant to purchase up to
1,750,000 shares of Common Stock of the Company, dated September 29, 2000, by
the Company in favor of Infospace, Inc., a Delaware corporation.

    "Investors' Rights Agreement" shall mean the Investors' Rights Agreement,
dated as of September 7, 2000, as amended by the First Amendment to Investors'
Rights Agreement to be entered into by and among the Company, the Purchaser and
KL concurrently with the Closing, substantially in the form attached as
Exhibit A hereto.

    "KL" shall mean The Kushner-Locke Company, a California corporation.

    "Lien" shall mean any pledge, lien, claim, restriction, charge or
encumbrance of any kind.

    "March Note" shall have the meaning set forth in the recitals hereto.

    "Material Adverse Effect" shall mean a material adverse effect (i) on the
business, operations, prospects, properties, earnings, assets, liabilities or
condition (financial or other) of the Company and its Subsidiary, taken as a
whole, or (ii) on the ability of the Company or its Subsidiary to perform its
obligations hereunder or under any of the other Documents; provided that a
delisting from the Nasdaq Stock Market will not be a Material Adverse Effect for
any purposes hereunder.

    "Materials of Environmental Concern" shall have the meaning set forth in
Section 3.13.

    "Multiemployer Plan" shall have the meaning set forth in Section 3.9.

    "Notices" shall have the meaning set forth in Section 8.2.

    "Option Plans" shall mean the Company's Amended and Restated 1998 Stock
Incentive Plan and 2000 Stock Incentive Plan.

    "PBGC" shall have the meaning set forth in Section 3.9.

    "Permitted Liens" means: (i) liens for Taxes and other governmental charges
and assessments arising in the ordinary course of business which are not yet due
and payable, (ii) liens of landlords and liens of carriers, warehousemen,
mechanics and materialmen and other like liens arising in the ordinary course of
business for sums not yet due and payable and (iii) other liens or imperfections
on property which are not material in amount, do not interfere with, and are not
violated by, the consummation of the transactions contemplated by this
Agreement, and do not impair the marketability of, or materially detract from
the value of or materially impair the existing use of, the property affected by
such lien or imperfection.

    "Permitted Transferee" shall mean: (i) any officer, director, partner or
member of, or person controlling, the Purchaser or (ii) any other person that is
(x) an Affiliate of a general partner,

3

--------------------------------------------------------------------------------

investment manager or investment advisor of the Purchaser, (y) an Affiliate of
the Purchaser or a Permitted Transferee of an Affiliate of the Purchaser, or
(z) an investment fund, investment account or investment entity whose investment
manager, investment advisor or general partner thereof is a Purchaser or a
Permitted Transferee of the Purchaser.

    "person" shall mean any individual, partnership, corporation, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof, or other entity.

    "Preferred Stock" shall mean the preferred stock, par value $.001 per share,
of the Company.

    "Promissory Notes" shall have the meaning set forth in the recitals hereto.

    "Purchaser" shall have the meaning set forth in the Preamble.

    "Recapitalization" shall have the meaning set forth in Section 5.16.

    "Right of First Refusal" shall mean the Rights of First Refusal Agreement,
dated as of September 7, 2000, as amended by the First Amendment to Rights of
First Refusal Agreement to be entered into by and between the Purchaser and KL
concurrently with the Closing, substantially in the form attached as Exhibit E
hereto.

    "SEC Documents" shall have the meaning set forth in Section 3.7.

    "Secretary of State" shall mean the Office of the Secretary of State of the
State of Delaware.

    "Securities" shall mean the Shares and the Common Stock.

    "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations thereunder.

    "September Agreement" shall have the meaning set forth in the recitals
hereto.

    "September Warrant" shall have the meaning set forth in the recitals hereto.

    "Series A Preferred Stock" shall mean the authorized Series A Convertible
Preferred Stock of the Company issued to the Purchasers on September 7, 2000 and
described in the Amended Certificate of Designations of Series A Convertible
Preferred Stock of the Company as filed with the Secretary of State on
September 5, 2000 and as further described in the Certificate of Correction of
the Amended Certificate of Designations of Series A Convertible Preferred Stock
of the Company as filed with the Secretary of State on September 6, 2000.

    "Series A-1 Preferred Stock" shall mean the authorized Series A-1
Convertible Preferred Stock of the Company as described in the A-1 Certificate
of Designations to be filed with the Secretary of State on or before the Closing
Date.

    "Series A-1 Warrant" shall have the meaning set forth in Section 2.1(b).

    "Series A Shares" shall have the meaning set forth in the recitals hereto.

    "Shares" shall mean the shares of Series A-1 Preferred Stock to be issued
and sold by the Company to the Purchaser under Section 2.1(b) and shall include
the shares of Series A-1 Preferred Stock issuable upon exercise of the
Series A-1 Warrant.

    "Stockholders Agreement" shall mean that certain Stockholders Agreement,
dated September 7, 2000, as amended by the First Amendment to Stockholders
Agreement, to be entered into by and among the Company, the Purchaser and KL
concurrently with the Closing and substantially in the form of Exhibit F hereto.

4

--------------------------------------------------------------------------------

    "subsidiary" shall mean, with respect to any person, (a) a corporation a
majority of whose capital stock with voting power, under ordinary circumstances,
to elect directors is at the time, directly or indirectly, owned by such person,
by a subsidiary of such person, or by such person and one or more subsidiaries
of such person, (b) a partnership in which such person or a subsidiary of such
person is, at the date of determination, a general partner of such partnership,
or (c) any other person (other than a corporation) in which such person, a
subsidiary of such person or such person and one or more subsidiaries of such
person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest, (ii) the power to elect or direct the
election of the directors or other governing body of such person, or (iii) the
power to direct or cause the direction of the affairs or management of such
person. For purposes of this definition, a person is deemed to own any capital
stock or other ownership interest if such person has the right to acquire such
capital stock or other ownership interest, whether through the exercise of any
purchase option, conversion privilege or similar right.

    "Subsidiary" shall mean a subsidiary of the Company.

    "Taxes" shall mean all foreign, Federal, State and local taxes, including
any interest, penalties or additions to tax that may become payable in respect
thereof, imposed by any Governmental Authority, which taxes shall include,
without limiting the generality of the foregoing, all income taxes, payroll and
employee withholding taxes, unemployment insurance, social security, sales and
use taxes, excise taxes, franchise taxes, gross receipts taxes, occupation
taxes, real and personal property taxes, stamp taxes, transfer taxes, workmen's
compensation taxes and other obligations of the same or a similar nature,
whether arising before, on or after the Closing Date.

    "Tax Returns" shall mean all returns, declarations, statements, schedules,
forms, reports, information returns or other documents (including any related or
supporting information), and any amendments thereto, filed or required to be
filed with any Governmental Authority in connection with the determination,
assessment, collection or administration of any Taxes.

    "Trust Advocacy Business" shall mean any activity involving the provision of
information online between the parties (whether consumer or business) to a
transaction for the purpose of enabling the consummation of such transaction.

    "WARN Act" shall mean the Worker Adjustment and Retraining Notification Act
of 1988, as amended, and any applicable state or local law with regard to "plant
closings" or "mass layoffs" as such terms are defined in the WARN Act or
applicable state or local law.

    "Warrant Shares" shall have the meaning set forth in Section 3.2.


ARTICLE II.

SALE, PURCHASE AND EXCHANGE


    Section 2.1  Sale and Issuance of Shares.  

    (a) On or before the Closing, the Company shall approve by resolution and
file with the Secretary of State the Certificate of Designations relating to the
Series A-1 Preferred Stock (the "A-1 Certificate of Designations"),
substantially in the form attached as Exhibit B hereto. The Series A-1 Preferred
Stock will be convertible into Common Stock of the Company, as more fully set
forth in the A-1 Certificate of Designations, at a price per share equal to
$0.48237, which is the lesser of (i) 105% of the ten day average of the closing
bid prices of the Company's common stock for the ten trading days prior to but
not including the date hereof and (ii) 105% of the ten day average of the
closing bid prices of the Company's common stock for the ten trading days prior
to but not including the date of April 15, 2001.

    (b) On the Closing Date, and upon the terms and subject to the conditions
set forth in this Agreement, (i) the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase

5

--------------------------------------------------------------------------------

and accept from the Company, one hundred one thousand five hundred (101,500)
shares of Series A-1 Preferred Stock pursuant to the conversion of the principal
amount of the Promissory Notes, (ii) the Company shall issue and sell to the
Purchaser, and the Purchaser shall accept from the Company, one thousand six
hundred thirteen (1,613) additional shares of Series A-1 Preferred Stock at the
issue price per share of $100 representing the conversion of the accrued
interest under the Promissory Notes and a cash payment of ninety eight dollars
and sixty once cents ($98.61) representing the cash settlement of any fractional
shares of Series A-1 Preferred Stock in respect of such accrued interest,
(iii) the Company shall issue to the Purchaser and the Purchaser shall accept
from the Company one hundred thousand (100,000) shares of Series A-1 Preferred
Stock in exchange for the Series A Shares as indicated in Section 2.2 below and
(iv) the Company shall issue to the Purchaser pursuant to the terms and
provisions of the March Note a warrant to purchase 5,000 shares of Series A-1
Preferred Stock at a purchase price per share of $100 in the form attached as
Exhibit C hereto (the "Series A-1 Warrant").

    Section 2.2  Purchase and Exchange of Shares.  

    (a) On the Closing Date, and upon the terms and subject to the conditions
set forth in this Agreement, the Purchaser shall deliver to the Company (i) each
of the original Promissory Notes for cancellation, (ii) certificates
representing the Series A Shares for cancellation and (iii) the September
Warrant for cancellation without recourse.

    (b) On the Closing Date, and upon the terms and subject to the conditions
set forth in this Agreement, the Company shall deliver to the Purchaser, against
payment of the purchase price therefor by the deliveries set forth in
Section 2.2(a) above, (i) certificates representing the Shares, being purchased
or exchanged by Purchaser pursuant to Section 2.1(b), (ii) a cash payment
pursuant to Section 2.1(b) and (iii) the Series A-1 Warrant. The Shares shall be
in definitive form and registered in the name of the Purchaser or its nominee or
designee and in such denominations (including fractional shares) as the
Purchaser shall request not later than one business day prior to the Closing
Date.

    Section 2.3  Closing.  The closing of the exchange, purchase and sale of the
Series A-1 Preferred Stock (the "Closing") shall take place at 9:00 a.m., local
time, on June 5, 2001, (the "Closing Date"), at the offices of Latham & Watkins,
885 Third Avenue, Suite 1000, New York, NY 10022-4802 or at such other place as
the parties hereto shall agree in writing.


ARTICLE III.

REPRESENTATIONS AND WARRANTIES
OF THE COMPANY


    The Company hereby represents and warrants to the Purchaser as follows:

    Section 3.1  Organization and Standing.  The Company is duly incorporated,
validly existing and in good standing as a domestic corporation under the laws
of the State of Delaware and has all requisite corporate power and authority to
own its properties and assets and to carry on its business as it is now being
conducted and as proposed to be conducted. The Company is duly qualified to
transact business as a foreign corporation and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
the nature of its business makes such qualification necessary, except where the
failure to so qualify or be in good standing could not, individually or in the
aggregate, or together with such failure of its Subsidiary referred to in
Section 3.3(b) below reasonably be expected to have a Material Adverse Effect.

    Section 3.2  Capital Stock.  Immediately following the Closing (and giving
effect to the elimination of the Series A Preferred Stock), the authorized
capital stock of the Company will consist solely of (a) forty million
(40,000,000) shares of Common Stock, of which (i) seventeen million nine hundred
thirteen thousand seven hundred forty four (17,913,744) shares will be issued
and outstanding, (ii) four million five hundred eighteen thousand two hundred
twenty three (4,518,223) will be reserved

6

--------------------------------------------------------------------------------

for issuance upon the conversion of the Series A-1 Preferred Stock,
(iii) fifteen million eight hundred eighteen thousand thirty three (15,818,033)
will be reserved for issuance pursuant to the exercise of stock options granted
or to be granted after the date hereof under the Company's Option Plans and
(iv) 1,750,000 will be reserved for issuance upon exercise of the Infospace
Warrant, and (b) one million (1,000,000) shares of Preferred Stock, of which
(i) two hundred three thousand one hundred thirteen (203,113) shares of
Series A-1 Preferred Stock will be issued and outstanding, (ii) one hundred
thousand (100,000) shares of Series A-1 Preferred Stock will be reserved for
issuance as dividends as provided in the A-1 Certificate of Designations and
(iii) 5,000 shares of Series A-1 Preferred Stock will be reserved for issuance
upon exercise of the Series A-1 Warrant. Immediately following the Closing, each
share of capital stock of the Company that is issued and outstanding will be
duly authorized, validly issued, fully paid and nonassessable. All shares of
Series A-1 Preferred Stock reserved for issuance as a dividend upon the shares
of Series A-1 Preferred Stock to be issued at the Closing or reserved for
issuance upon exercise of the Series A-1 Warrant (the "Warrant Shares") or as a
dividend on the Warrant Shares are duly authorized and, when issued in
accordance with the terms of the A-1 Certificate of Designations or the
Series A-1 Warrant, as applicable, will be validly issued, fully paid and
nonassessable. Upon conversion of any shares of Series A-1 Preferred Stock in
accordance with their terms, all of the Common Stock issued upon such conversion
will be duly authorized, validly issued, fully paid and nonassessable (giving
effect to and assuming the Recapitalization). Schedule 3.2(a) sets forth a true
and complete table of (i) the capitalization of the Company immediately prior to
the Closing and (ii) a pro forma capitalization of the Company immediately
following the transactions contemplated by the Documents. Except as set forth on
Schedule 3.2(b) or as contemplated by this Agreement, at the date hereof there
are, and immediately following the Closing there will be (a) no outstanding
options, warrants, agreements, conversion rights, preemptive rights or other
rights to subscribe for, purchase or acquire any issued or unissued shares of
capital stock of the Company and (b) no restrictions upon the voting or transfer
of any shares of capital stock of the Company pursuant to its Charter, Amended
and Restated Bylaws or other governing documents or any agreement or other
instruments to which it is a party or by which it is bound. The holders of the
Series A-1 Preferred Stock will, upon issuance thereof, have the rights set
forth in the A-1 Certificate of Designations. The shares of Series A Preferred
Stock, when cancelled in accordance with Section 5.5 of this Agreement, will not
be available for re-issuance by the Company (although the Company will have
available to it a number of shares of preferred stock equal to the number of
shares of Series A Preferred Stock as authorized, unissued and undesignated
"blank check" preferred stock under its Certificate of Incorporation in addition
to the amount set forth above).

    Section 3.3  Subsidiary.  

    (a) Schedule 3.3 sets forth the one Subsidiary, including the percentage of
the fully diluted capital stock of such Subsidiary owned, directly or
indirectly, by the Company.

    (b) The Subsidiary is duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted and as proposed to be conducted. The
Subsidiary is duly qualified to do business as a foreign corporation in every
jurisdiction in which the character of the properties owned or leased by it or
the nature of the business conducted by it makes such qualification necessary,
except where the failure to so qualify could not, individually or in the
aggregate, or together with such failure of the Company referred to in
Section 3.1 above, reasonably be expected to have a Material Adverse Effect.

    (c) The outstanding shares of capital stock of the Subsidiary has been duly
authorized and validly issued and are fully paid and nonassessable. Except as
set forth on Schedule 3.3, (i) all of the shares of the Subsidiary are owned of
record and beneficially, directly or indirectly, by the Company, free and clear
of all Liens and (ii) there are no outstanding options, warrants, agreements,
conversion rights,

7

--------------------------------------------------------------------------------

preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any issued or unissued shares of capital stock of the Subsidiary.

    Section 3.4  Authorization; Enforceability.  The Company has the corporate
power to execute, deliver and perform its obligations under each of the
Documents and has taken all necessary corporate action (other than the
Recapitalization) to authorize the execution, delivery and performance by it of
each of the Documents and to consummate the transactions contemplated hereby and
thereby. No other corporate proceedings on the part of the Company are necessary
therefor. The Company has duly executed and delivered this Agreement. This
Agreement constitutes, and each of the other Documents, when executed and
delivered by the Company and, assuming due execution by the other parties hereto
and thereto, will constitute legal, valid and binding obligations of the Company
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

    Section 3.5  No Violation; Consents.  

    (a) The execution, delivery and performance by the Company of each of the
Documents and the consummation of the transactions contemplated hereby and
thereby does not and will not contravene any Applicable Law. The execution,
delivery and performance by the Company of each of the Documents and the
consummation of the transactions contemplated hereby and thereby (i) will not
(after giving effect to all amendments or waivers obtained on or prior to the
Closing Date) (x) violate, result in a breach of or constitute (with due notice
or lapse of time or both) a default under, or constitute a change of control
under (unless such change of control could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect) any
contract, lease, loan agreement, Benefit Plan, mortgage, security agreement,
trust indenture or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or by which any of them is bound or to which any of
their properties or assets is subject or (y) result in the creation or
imposition of any Lien (other than a Permitted Lien) upon any of the properties
or assets of any of them, or (z) permit or cause the acceleration of the
maturity of any debt or obligation of the Company or its Subsidiary in an amount
exceeding, in the aggregate, $500,000, and (ii) will not violate any provision
of the Charter or the Amended and Restated Bylaws of the Company or its
Subsidiary.

    (b) Except as set forth on Schedule 3.5(b), no consent, authorization or
order of, or filing or registration with, any Governmental Authority or other
person is required to be obtained or made by the Company or its Subsidiary for
the execution, delivery and performance of any of the Documents, or the
consummation of any of the transactions contemplated hereby or thereby, except
(i) for those consents or authorizations required for the Closing that will have
been obtained or made on or prior to the Closing Date or (ii) where the failure
to obtain such consents, authorizations or orders, or make such filings or
registrations, could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

8

--------------------------------------------------------------------------------

    Section 3.6  Litigation.  Except as set forth on Schedule 3.6, there are no
pending or, to the best knowledge of the Company, threatened claims, actions,
suits, labor disputes, grievances, administrative or arbitration or other
proceedings or, to the best knowledge of the Company, investigations against the
Company, its Subsidiary or their respective assets or properties before or by
any Governmental Authority or before any arbitrator that could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. None
of the transactions contemplated by any of the Documents is restrained or
enjoined (either temporarily, preliminarily or permanently), and no material
adverse conditions have been imposed thereon by any Governmental Authority or
arbitrator. None of the Company, its Subsidiary or any of their respective
assets or properties, is subject to any order, writ, judgment, award, injunction
or decree of any Governmental Authority or arbitrator, that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

    Section 3.7  SEC Documents; Financial Statements.  

    (a) Since June 24, 1999, (i) the Company has filed all forms, reports and
documents with the Commission (including all exhibits thereto) required under
the Securities Act or the Exchange Act or the rules and regulations promulgated
thereunder (collectively, the "SEC Documents"), each of which complied in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act as in effect on the dates so filed and (ii) no event of which the
Company has knowledge has occurred which the Company reasonably believes
requires the filing of a Form 8-K with the Commission and which has not been
filed. None of the SEC Documents (as of their respective filing dates) contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company has heretofore made available to the Purchasers copies
of each of the SEC Documents (other than exhibits or schedules to the SEC
Documents).

    (b) The financial statements contained in the SEC Documents (i) comply as to
form in all material respects with the published rules and regulations of the
Commission applicable thereto; (ii) were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered, except as may be
indicated in the notes to such financial statements and (in the case of
unaudited statements) as permitted by Form 10-Q of the Commission, and except
that unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end audit adjustments (which will not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect); and
(iii) fairly present the consolidated financial position of the Company as of
the respective dates thereof and the consolidated results of operations and cash
flows of the Company for the periods covered thereby.

    (c) The unaudited financial statements dated as of September 30, 2000, which
have been furnished to the Purchaser: (i) were prepared in accordance with GAAP
applied on a consistent basis with prior periods, except as indicated in the
notes, if any, to such financial statements (which are subject to normal and
recurring year-end audit adjustments (which will not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect)) and
(ii) fairly present the consolidated financial position of the Company and its
Subsidiary as of the date thereof and the consolidated results of operations of
the Company and its Subsidiary for the period covered therein.

    (d) No representation or warranty of the Company contained in any document,
certificate or written statement furnished or made available to the Purchasers
by or at the direction of the Company for use in connection with the
transactions contemplated by this Agreement, contains any untrue statement of a
material fact or omits to state any material fact (known to the Company, in the
case of information not furnished by them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. There are no facts known to the
Company (other than matters of a nature affecting the general economy) that
could,

9

--------------------------------------------------------------------------------

individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and that have not been disclosed in the SEC Documents, this
Agreement or in such other documents, certificates and statements furnished to
the Purchasers for use in connection with the transactions contemplated by this
Agreement.

    (e) As of December 31, 2000, the Company had no assets or liabilities that
would have been required to reflect in consolidated financial statements of the
Company prepared in accordance with GAAP, including notes thereto, that are not
reflected in the financial statements contained in the SEC Documents.

    Section 3.8  Change in Condition.  

    (a) Since December 31, 2000, there has been no material adverse change in
the business, operations, properties, prospects or condition (financial or
other) of the Company or its Subsidiary, whether or not arising in the ordinary
course of business.

    (b) To the best knowledge of the Company, there is no event, condition,
circumstance or development which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

    Section 3.9  Employee Benefit Plans and Labor Matters.  

    (a) For purposes of this Agreement:

     (i) "Benefit Plan" means any employee benefit plan, arrangement, policy or
commitment, including, without limitation, any employment, consulting, severance
or deferred compensation agreement, executive compensation, bonus, incentive,
pension, profit-sharing, savings, retirement, stock option, stock purchase or
severance pay plan, any such date and time to be agreed upon by the parties
hereto as promptly as practicable after life, health, disability or accidental
death and dismemberment insurance plan, any holiday and vacation practice or any
other employee benefit plan, within the meaning of section 3(3) of ERISA,
whether formal or informal, written or oral and whether legally binding or not,
that is maintained, administered or contributed to or was maintained,
administered or contributed to at any time by the Company or any of its ERISA
Affiliates for the benefit of any employee, former employee, consultant, officer
or director of the Company or any ERISA Affiliate;

    (ii) "Code" means the Internal Revenue Code of 1986, as amended;

    (iii) "Employee" means any individual employed by the Company or any of its
ERISA Affiliates;

    (iv) "IRS" means the United States Internal Revenue Service; and

    (v) "PBGC" means the Pension Benefit Guaranty Corporation.

    (b) Schedule 3.9(b) lists all Benefit Plans. With respect to each such plan,
the Company has delivered or made available to the Purchasers correct and
complete copies of (i) all plan texts and agreements and related trust or other
funding arrangements (including all amendments thereto); (ii) all summary plan
descriptions and material employee communications; (iii) the annual report and
actuarial report (including all schedules thereto) if required under ERISA or
other applicable law, for the last three most recently completed plan years;
(iv) the most recent annual audited financial statement; (v) if the plan is
intended to qualify under Code section 401(a) or 403(a), the most recent
determination letter, if any, received from the IRS; and (vi) all material
communications with any Governmental Authority (including, without limitation,
the PBGC and the IRS).

    (c) There are no Benefit Plans that (i) are subject to any liability under
Code section 412, ERISA section 302 or Title IV of ERISA and no condition exists
that presents a material risk to the Company

10

--------------------------------------------------------------------------------

or any ERISA Affiliate of incurring such liability; (ii) are intended to qualify
under Code section 401(a) or 403(a); or (iii) provide benefits to current or
former Employees beyond their retirement or other termination of service (other
than coverage mandated by Code section 4980B and Part 6 of Title I of ERISA), or
are self-insured "multiple employer welfare arrangements," as such term is
defined in section 3(40) of ERISA.

    (d) Except as set forth on Schedule 3.9(d), each Benefit Plan conforms in
all material respects to, and its administration is in all material respects in
compliance with, its terms and all Applicable Law, including but not limited to
ERISA and the Code.

    (e) The consummation of the transactions contemplated by this Agreement will
not (i) entitle any current or former Employee or officer of the Company or any
ERISA Affiliate to severance pay, unemployment compensation or any similar
payment; or (ii) accelerate the time of payment or vesting of any right or
privilege, or increase the amount of any compensation due to, any current or
former Employee or officer.

    (f)  No Benefit Plan is a "multiple employer plan" or a "multiemployer plan"
within the meaning of the Code or ERISA.

    (g) In the six years preceding the date hereof, (i) no Benefit Plan that is
or was subject to Title IV of ERISA has been terminated; (ii) no reportable
event within the meaning of section 4043 of ERISA has occurred; (iii) no filing
of a notice of intent to terminate such a Benefit Plan has been made; (iv) the
PBGC has not initiated any proceeding to terminate any such Benefit Plan and no
condition exists that presents a material risk that such proceeding will be
initiated; and (v) no prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code) has occurred.

    (h) Except as set forth on Schedule 3.9(h), neither the Company nor any of
its Subsidiaries has any existing arrangement with any of its Employees
providing for an excise tax gross up in respect of any excise taxes imposed by
section 4999 of the Code.

    (i)  Except as set forth on Schedule 3.9(i), none of the Company, any
Subsidiary or any ERISA Affiliate has any commitment or formal plan, whether
legally binding or not, to create any additional employee benefit plan or modify
or change any existing Benefit Plan that would affect any Employee or former
Employee.

    (j)  Except as set forth on Schedule 3.9(j), (i) no amounts payable under
the Benefit Plans will fail to be deductible for federal income tax purposes by
virtue of section 162(a)(1), 162(m) or 280G of the Code and (ii) all
contributions (including all employer contributions and employee salary
reduction contributions) required to be made to any Benefit Plan by applicable
law or regulation or by any plan document or other contractual undertaking, and
all premiums due or payable with respect to insurance policies funding any
Benefit Plan, have been timely made or paid in full or, to the extent not
required to be made or paid on or before the date hereof, have been fully
reflected on the financial statements. Each Benefit Plan that is an employee
welfare benefit plan under Section 3(1) of ERISA is either (i) funded through an
insurance company contract and is not a "welfare benefit fund" with the meaning
of Section 419 of the Code or (ii) unfunded.

    (k) Except as set forth on Schedule 3.9(k):

     (i) there is no labor strike, dispute, slowdown, stoppage or lockout
actually pending, or to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries and
during the past five years there has not been any such action;

    (ii) to the knowledge of the Company and any of its Subsidiaries, there are
no union claims to represent the employees of the Company or any of its
Subsidiaries;

11

--------------------------------------------------------------------------------

    (iii) the Company is not a party to or bound by any collective bargaining or
similar agreement with any labor organization, or work rules or practices agreed
to with any labor organization or employee association applicable to employees
of the Company;

    (iv) the employees of the Company are not represented by any labor
organization and the Company does not have any knowledge of any current union
organizing activities among the employees of the Company, nor does any question
concerning representation exist concerning such employees;

    (v) true, correct and complete copies of all written personnel policies,
rules and procedures applicable to employees of the Company have heretofore been
delivered to the Purchaser;

    (vi) the Company is, and has at all times been, in material compliance with
all applicable laws respecting employment and employment practices, terms and
conditions of employment, wages, hours of work and occupational safety and
health, and are not engaged in any unfair labor practices as defined in the
National Labor Relations Act or other applicable law, ordinance or regulation;

   (vii) there is no unfair labor practice charge or complaint against the
Company pending or, to the knowledge of the Company, threatened before the
National Labor Relations Board or any similar state or foreign agency;

   (viii) there is no grievance or arbitration proceeding arising out of any
collective bargaining agreement or other grievance procedure relating to the
Company;

    (ix) to the knowledge of the Company, no charges with respect to or relating
to the Company are pending before the Equal Employment Opportunity Commission or
any other agency responsible for the prevention of unlawful employment
practices;

    (x) to the knowledge of the Company, no federal, state, local or foreign
agency responsible for the enforcement of labor or employment laws intends to
conduct an investigation with respect to or relating to the Company and no such
investigation is in progress; and

    (xi) there are no complaints, controversies, lawsuits or other proceedings
pending or, to the knowledge of the Company, any applicant for employment or
classes of the foregoing alleging breach of any express or implied contract or
employment, any law or regulation governing employment or the termination
thereof or other discriminatory, wrongful or tortious conduct in connection with
the employment relationship. Except as set forth in Schedule 3.9(k)(xi), there
are no employment contracts or severance agreements with any employees of the
Company. The execution of this Agreement and the consummation of the
transactions contemplated hereby shall not result in a breach or other violation
of any collective bargaining agreement to which the Company is a party.

   (xii) Since the enactment of the WARN Act, the Company has not effectuated
(i) a "plant closing" (as defined in the WARN Act) affecting any site of
employment or one or more facilities or operating units within any site of
employment or facility of the Company, or (ii) a "mass layoff" (as defined in
the WARN Act) affecting any site of employment or facility of the Company; nor
has the Company been affected by any transaction or engaged in layoffs or
employment terminations sufficient in number to trigger application of any
similar state or local law. Except as set forth in Schedule 3.9(k)(xii), none of
the employees of the Company has suffered an "employment loss" (as defined in
the WARN Act) with regard to their employment with the Company since March 1,
1995.

    Section 3.10  Properties.  Except as otherwise stated in the SEC Documents
filed and publicly available prior to the date hereof, the Company and its
Subsidiary have good and marketable title, free and clear of all liens,
encumbrances or claims of which the Company has knowledge to all of its real

12

--------------------------------------------------------------------------------

and personal property, except where such liens, encumbrances and equities could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and, except as otherwise stated in the SEC Documents filed and
publicly available prior to the date hereof, the Company and its Subsidiary have
valid and enforceable leases to all of the real and personal property described
in the SEC Documents as under lease to it except where such invalidity or
unenforceability of such leasehold interests could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

    Section 3.11  Compliance with Law.  The operations of the Company have been
conducted in accordance with all Applicable Laws, including, without limitation,
all Applicable Laws relating to consumer protection, currency exchange,
employment (including, without limitation, equal opportunity and wage and hour),
safety and health, environmental protection, conservation, wetlands,
architectural barriers to the handicapped, fire, zoning and building, occupation
safety, pension and securities, except for violations or failures so to comply,
if any, that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as disclosed in the SEC Documents
filed and publicly available prior to the date hereof, the Company has not
received notice of any violation of or noncompliance with any Applicable Laws
except for notices of violations or failures so to comply, if any, that could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as disclosed in Schedule 3.11, there are no proposed or
pending federal privacy laws or regulations, nor, to the knowledge of the
Company, any proposed or pending state privacy laws or regulations, which if
enacted in the form drafted as of the Closing would prevent the Company from
pursuing their current line of business or the Trust Advocacy Business, except
in such instances which would not individually or in the aggregate have a
Material Adverse Effect.

    Section 3.12  Tax Matters.  Except as set forth in Schedule 3.12:

    (a) The Company and its Subsidiary have duly and properly filed, or will
duly and properly file, on a timely basis, all material Tax Returns which were
or will be required to be filed by them for all periods ending on or before the
Closing Date. All such Tax Returns of the Company and its Subsidiary were (or
will be) true, correct and complete in all material respects when filed. The
Company and its Subsidiary have paid all material Taxes required to be paid by
them for periods ending on or before the Closing Date, or with respect to any
period that ends after the Closing Date, the portion of such period up to and
including the Closing Date, other than those Taxes being contested in good faith
or those Taxes currently payable without penalty or interest, in each case for
which an adequate reserve or accrual has been established in the Financial
Statements in accordance with GAAP.

    (b) All material Taxes that the Company and its Subsidiary are or were
required by law to withhold or collect through the Closing Date have been duly
withheld or collected and, to the extent required, have been paid to the proper
Governmental Authority. There are no Liens with respect to Taxes upon any of the
properties or assets, real or personal, tangible or intangible, of the Company
and its Subsidiary except for statutory liens for Taxes not yet due or
delinquent.

    (c) Neither the Company nor its Subsidiary is currently the beneficiary of
any waivers or extensions with respect to any Tax Returns, no Tax Returns of the
Company are currently under audit or examination by any Governmental Authority
and to the best knowledge of the Company and its Subsidiary, no such audit or
examination is threatened. No issue was raised in any audit or examination of
Tax Returns by any Governmental Authority that, if raised with respect to any
period not so audited or examined, could be expected to result in a proposed
deficiency.

    (d) Neither the Company nor its Subsidiary is party to, bound by or has an
obligation under, any Tax allocation, Tax indemnity, or Tax sharing agreement or
similar contract arrangement. Neither the Company nor its Subsidiary (i) has
been a member of an affiliated group filing a consolidated Tax Return (other
than a group the common parent of which was the Company) or

13

--------------------------------------------------------------------------------

(ii) has any liability for the Taxes of any person (other than the Company and
its Subsidiaries) under Treasury Regulation 1.1502-6 (or any similar provision
of state, local or foreign law), as a transferee or successor, by contract,
agreement to indemnify or otherwise. Neither the Company nor its Subsidiary has
any obligation by contract, agreement, arrangement or otherwise to permit any
person, other than the Company and its Subsidiary, to use the benefit of a
refund, credit or offset of Tax of any of the Company and its Subsidiary.

    (e) Neither the Company nor its Subsidiary has been a United States real
property holding corporation within the meaning of section 897(c)(2) of the Code
during the period specified in section 897(c)(1)(A)(ii) of the Code.

    (f)  Neither the Company nor its Subsidiary has filed (or will file prior to
any Closing) a consent under section 341(f) of the Code.

    Section 3.13  Environmental Matters.  

    (a) The Company and its Subsidiary are in compliance in all material
respects with all applicable federal, state, local and foreign laws and
regulations relating to pollution or protection of human health or the
environment, including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata, and natural resources (together
"Environmental Laws" and including, without limitation, laws and regulations
relating to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, wastes, toxic or hazardous substances or wastes,
petroleum and petroleum products, asbestos or asbestos-containing materials,
polychlorinated biphenyls, lead or lead-based paints or materials, or radon
("Materials of Environmental Concern")), or otherwise relating to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport or handling of Materials of Environmental Concern, or the
preservation of the environment or mitigation of adverse effects thereon and
each law and regulation with regard to record keeping, notification, disclosure,
and reporting requirements respecting Materials of Environmental Concern. Each
of the Company and its Subsidiary possess all permits and other governmental
authorizations required under all applicable Environmental Laws, and is in
compliance in all material respects with the terms and conditions thereof. All
permits and other governmental authorizations currently held by the Company and
its Subsidiary pursuant to the Environmental Laws are identified in
Schedule 3.13(a).

    (b) Neither the Company nor its Subsidiary has received any communication
(written or oral), whether from a Governmental Authority, citizens group,
employee or otherwise, that alleges that the Company or its Subsidiary are not
in full compliance with any Environmental Laws and, to the best knowledge of the
Company, there are no circumstances that may prevent or interfere with such full
compliance in the future.

    (c) There is no claim, action, written or oral notice or cause of action
pending or, to the best knowledge of the Company, any investigation or notice of
violation threatened (together, "Environmental Claim") by any person or entity
alleging potential liability (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, or release into the
environment, of any Material of Environmental Concern at any location, whether
or not owned or operated by the Company or its Subsidiary or (b) circumstances
forming the basis of any violation, or alleged violation, of any Environmental
Law, that in either case is pending or threatened against the Company or its
Subsidiary or against any person or entity whose liability for any Environmental
Claim the Company or its Subsidiary has retained or assumed either contractually
or by operation of law.

    (d) To the best knowledge of the Company, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including,
without limitation, the release, emission, discharge, presence or disposal of
any Material of Environmental Concern, that could form the basis of

14

--------------------------------------------------------------------------------

any Environmental Claim against the Company or its Subsidiary or, to the
Company's or its Subsidiary's best knowledge after due inquiry, against any
person or entity whose liability for any Environmental Claim the Company or its
Subsidiary has retained or assumed either contractually or by operation of law.

    (e) Without in any way limiting the generality of the foregoing, (i) there
are no on-site or off-site locations where the Company or its Subsidiary has
(previously or currently) stored, disposed or arranged for the disposal of
Materials of Environmental Concern, (ii) there are no underground storage tanks
located on any property owned, leased, operated or controlled by the Company or
its Subsidiary, (iii) there is no asbestos contained in or forming part of any
building, building component, structure or office space owned, leased, operated
or controlled by the Company or its Subsidiary, and (iv) there are no PCBs or
PCB-containing items are used or stored at any property owned, leased, operated
or controlled by the Company or its Subsidiary.

    (f)  The Company and its Subsidiary has provided to the Purchasers all
assessments, reports, data, results of investigations or audits, and other
information that is in the possession of or reasonably available to the Company
or its Subsidiary regarding environmental matters pertaining to or the
environmental condition of the business of the Company or its Subsidiary, or the
compliance (or noncompliance) by the Company or its Subsidiary with any
Environmental Laws.

    (g) Neither the Company nor its Subsidiary is required by virtue of the
transactions set forth herein and contemplated hereby, or as a condition to the
effectiveness of any transactions contemplated hereby, (i) to perform a site
assessment for Materials of Environmental Concern, (ii) to remove or remediate
Materials of Environmental Concern, (iii) to give notice to or receive approval
from any Governmental Authority, or (iv) to record or deliver to any person or
entity any disclosure document or statement pertaining to environmental matters.

    Section 3.14  Enforceability of Contracts; Material Contracts.  Except as
set forth on Schedule 3.14, there are no other contracts material, individually
or in the aggregate, to the business, operations, properties, prospects or
financial condition of the Company or its Subsidiary (collectively, the
"Commitments"). To the Company's best knowledge, neither the Company nor its
Subsidiary is in default in respect of any Commitment, and no event has occurred
which, with due notice or lapse of time or both, would constitute such a
default, except for any such defaults that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. To the best
knowledge of the Company, after due inquiry, no other party to any of the
Commitments is in default in respect thereof, and no event has occurred which,
with due notice or lapse of time or both, would constitute such a default,
except for any such defaults that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

    Section 3.15  Accuracy of Information.  None of the representations,
warranties or statements of the Company contained in this Agreement or in the
exhibits hereto contains any untrue statement of a material fact or, taken as a
whole together with the SEC Documents, omits to state any material fact
necessary in order to make any of such representations, warranties or statements
not misleading.

    Section 3.16  Brokers.  Neither the Company nor its Subsidiary or their
respective agents and representatives have incurred any obligation or liability,
contingent or otherwise, for brokerage or finders' fees, agents' commissions,
investment banking fees, or other similar payment in connection with this
Agreement.

    Section 3.17  Outstanding Indebtedness; Liens.  

    (a) Schedule 3.17(a) sets forth and identifies in reasonable detail all
individual items of outstanding short-term and long-term Indebtedness of the
Company and its Subsidiary in excess of $25,000 incurred or otherwise not listed
on the most recent financial statement received by the Purchasers, including all
notes issued by the Company or its Subsidiary to finance the acquisition of

15

--------------------------------------------------------------------------------

real or personal property, prior to and after giving effect to the transactions
contemplated by this Agreement.

    (b) Except as set forth on Schedule 3.17(b), there are no Liens outstanding
on the date hereof and there will be no Liens outstanding as of the Closing on
any property or asset of the Company or its Subsidiary.

    Section 3.18  Related-Party Transactions.  

    (a) Except as set forth in the Company's filings under the Exchange Act,

     (i) no employee, officer, stockholder, director or consultant of the
Company or member of his or her immediate family (defined as parents, spouse,
siblings or lineal descendents) is indebted to the Company, and the Company is
not indebted (or committed to make any loans or extend or guarantee any credit)
to any of them;

    (ii) to the knowledge of the Company, no employee, officer, stockholder,
director or consultant of the Company has any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation that
competes with the Company, except stock ownership by employees, officers,
stockholders or directors of the Company and members of their immediate families
in publicly traded companies; and

    (iii) no officer, stockholder or director or any member of their immediate
families is, directly or indirectly, interested in any contract (other than the
Documents) with the Company.

    (b) Except for the Documents or as set forth on Schedule 3.18(b), the
Company has not entered into any side letters, agreements or other arrangements
with any existing or prospective stockholder.

    Section 3.19  Offering Exemption.  Assuming the truth and accuracy of the
Purchaser's representations and warranties contained in Section 4, the exchange
of Series A Shares for the Series A-1 Preferred Stock as contemplated hereby and
the issuance and delivery to the Purchaser of the Shares, the Series A-1 Warrant
and the shares of Common Stock issuable upon the conversion of the Shares and
the shares of Series A-1 Preferred Stock issuable upon exercise of the
Series A-1 Warrant are exempt from registration under the Securities Act of
1933, as amended (the "Securities Act"), and under applicable state securities
and "blue sky" laws, as currently in effect.

    Section 3.20  Company Status.  The Company is not (i) a "public utility
holder company" or a "holding company" as defined in the Public Utility Holding
Company Act of 1935, as amended, (ii) a "public utility" as defined in the
Federal Power Act, as amended, or (iii) an "investment company" as defined in
the Investment Company Act of 1940, as amended.

    Section 3.21  Insurance.  The Company carries insurance in such amounts (to
the extent available in the public market), including (as applicable)
self-insurance, retainage and deductible arrangements, and of such a character
as is reasonable for companies engaged in the same or similar business similarly
situated. The Company has procured and is the beneficiary of a "key man" life
insurance policy on the life of Brent Cohen in the amount of $5 million.
Schedule 3.21 sets forth copies of certificates of all insurance coverage
carried by the Company, identifying the carrier and the amount of coverage.

    Section 3.22  Proprietary Rights.  

    (a) Except as set forth on Schedule 3.22(a), (i) the Company is the sole
owner, free and clear of any lien or encumbrance, of, or has a valid license,
without the payment of any royalty except with respect to off-the-shelf software
and otherwise on commercially reasonable terms, to all U.S. and foreign
trademarks, service marks, logos, designs, trade names, internet domain names
and corporate names, patents, registered designs, copyrights, computer software
and databases, whether or not

16

--------------------------------------------------------------------------------

registered, web sites and web pages and related items (and all intellectual
property and proprietary rights incorporated therein) and all other trade
secrets, research and development, formulae, know-how, proprietary and
intellectual property rights and information, including all grants, registration
and applications relating thereto (collectively, the "Proprietary Rights")
necessary or advisable for the conduct of its business as now conducted or as
presently proposed to be conducted (such Proprietary Rights owned by or licensed
to the Company collectively, the "Company Rights"); (ii) the Company has taken,
and will take all actions which are necessary or advisable in order to protect
the Company Rights, and to acquire Proprietary Rights, consistent with prudent
commercial practices in the relevant industry; (iii) the Company's rights in the
Company Rights are valid and enforceable; (iv) the Company has received no
demand, claim, notice or inquiry from any Person in respect of the Company
Rights which challenges, threatens to challenge or inquires as to whether there
is any basis to challenge, the validity of, or the rights of the Company in, any
such Company Rights, and the Company knows of no basis for any such challenge;
(v) the Company is not in violation or infringement of, and has not violated or
infringed, any Proprietary Rights of any other Person; (vi) to the knowledge of
the Company, no Person is infringing any Company Rights; and (vii) except on an
arm's-length basis for value and other commercially reasonable terms, the
Company has not granted any license with respect to any Company Rights to any
Person.

    (b) Schedule 3.22(b) contains a complete and accurate description of the
Company Rights material, individually or in the aggregate, to the operation of
the Company's business and all of the material licenses and other agreements
relating thereto.

    (c) Except as set forth on Schedule 3.22(c), as of the Closing, all of the
Company's employees at or above the level of vice president, and all employees
involved in the invention, creation and development of Proprietary Rights, have
executed a proprietary rights and inventions agreement in the form attached to
Schedule 3.22(c) hereof.

17

--------------------------------------------------------------------------------




ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


    The Purchaser hereby represents and warrants to the Company as follows:

    Section 4.1  Authorization; Enforceability; No Violations.  

    (a) The Purchaser is duly organized and validly existing in good standing as
a limited partnership under the laws of the State of Delaware and has all
requisite limited partnership power and authority to own its properties and
assets and to carry on its business as it is now being conducted. The Purchaser
has the partnership power to execute, deliver and perform the terms and
provisions of the Documents and has taken all necessary partnership action to
authorize the execution, delivery and performance by it of such Documents and to
consummate the transactions contemplated hereby and thereby. No other
partnership proceedings on the part of such Purchaser is necessary therefor.

    (b) The Purchaser has duly executed and delivered this Agreement and, at the
Closing, will have duly executed and delivered the other Documents to which it
is a party. This Agreement constitutes, and the other Documents to which the
Purchaser is a party, when executed and delivered by the Purchaser, and,
assuming the due execution by the other parties hereto and thereto, will
constitute the legal, valid and binding obligations of the Purchaser,
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors' rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

    Section 4.2  Consents.  No consent, authorization or order of, or filing or
registration with, any Governmental Authority or other person is required to be
obtained or made by the Purchaser for the execution, delivery and performance by
the Purchaser of this Agreement or any of the other Documents or the
consummation by the Purchaser of any of the transactions contemplated hereby or
thereby other than those required for the Closing that will have been made or
obtained on or prior to the Closing Date.

    Section 4.3  Title to Promissory Notes, Series A Shares and September
Warrant.  The Purchaser is the beneficial holder of each of the Promissory
Notes, the Series A Shares and the September Warrant, and holds each free and
clear of any Lien or other encumbrance, mortgage, pledge or other security
interest with respect thereto, and, other than any restrictions under applicable
federal or state securities laws, at the Closing will have the absolute and
unrestricted right, power, authority and capacity to sell, assign, exchange or
transfer, as applicable, each of the Promissory Notes, the Series A Shares and
the September Warrant for cancellation by the Company. No person has any option
to purchase, right of first refusal, right of first offer or first negotiation,
or similar right or interest in the Promissory Notes, any of the Series A Shares
or the September Warrant.

    Section 4.4  Private Placement.  

    (a) The Purchaser understands that (i) the offering and sale of the
Securities by the Company to the Purchaser is intended to be exempt from
registration under the Securities Act pursuant to section 4(2) thereof, and
(ii) there is no existing public or other market for the Securities.

    (b) The Securities to be acquired by the Purchaser pursuant to this
Agreement are being acquired for its own account and without a view to making a
distribution thereof in violation of the Securities Act, without prejudice,
however, to its right to sell or otherwise dispose of all or any part of such
Securities in compliance with the provisions of the Securities Act and
applicable state securities or "blue sky" laws.

    (c) The Purchaser has sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risks of its
investment in the Securities and the Purchaser is

18

--------------------------------------------------------------------------------

capable of bearing the economic risks of such investment, including a complete
loss of its investment in the Securities.

    (d) The Purchaser is an "accredited investor," as such term is defined in
Regulation D under the Securities Act.

    (e) The Purchaser acknowledges that the Company and, for purposes of the
opinions to be delivered to the Purchaser pursuant to Section 7.2(k) hereof,
Latham & Watkins will rely, in part, on the accuracy and truth of its
representations in this Section 4.3, and the Purchaser hereby consents to such
reliance.

    (f)  The Purchaser has had the opportunity to ask questions of, and receive
answers from, representatives of the Company concerning the Company and the
terms and conditions of this transaction, as well as to obtain any information
requested by the Purchaser. Any questions raised by the Purchaser concerning the
transaction have been answered to the satisfaction of the Purchaser. The
Purchaser's decision to enter into the transactions contemplated hereby is based
in part on the answers to such questions as the Purchaser has raised concerning
the transaction and on the Purchaser's own evaluation of the risks and merits of
the purchase and the Company's proposed business activities.


ARTICLE V.

COVENANTS OF THE COMPANY


    Section 5.1  Agreement to Take Necessary and Desirable Actions.  The Company
shall execute and deliver the Documents and such other documents, certificates,
agreements and other writings and take such other actions as may be necessary,
desirable or reasonably requested by the Purchaser in order to consummate or
implement as expeditiously as practicable the transactions contemplated hereby.

    Section 5.2  Compliance with Conditions; Best Efforts.  The Company shall
use its best efforts to cause all of the obligations imposed upon it in this
Agreement to be duly complied with and to cause all conditions precedent to the
obligations of the Company and the Purchaser to be satisfied. Upon the terms and
subject to the conditions of this Agreement, the Company shall use its best
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable consistent with applicable law
to consummate and make effective in the most expeditious manner practicable the
transactions contemplated hereby.

    Section 5.3  Consents and Approvals.  The Company shall (a) use its best
efforts to obtain all necessary consents, waivers, authorizations and approvals
of all Governmental Authorities and of all other persons, firms or corporations
required in connection with the execution, delivery and performance by them of
this Agreement, any other Document or any of the transactions contemplated
hereby or thereby, and (b) diligently assist and cooperate with the Purchaser in
preparing and filing all documents required to be submitted by the Purchaser to
any Governmental Authority in connection with such transactions and in obtaining
any governmental consents, waivers, authorizations or approvals which may be
required to be obtained by the Purchaser in connection with such transactions
(which assistance and cooperation shall include, without limitation, timely
furnishing to the Purchaser all information concerning the Company and its
Subsidiary that counsel to the Purchaser reasonably determines is required to be
included in such documents or would be helpful in obtaining any such required
consent, waiver, authorization or approval).

    Section 5.4  Tax Treatment of Preferred Stock.  The Company covenants and
agrees not to take any action inconsistent with the Series A-1 Preferred Stock
being considered common stock for U.S. Federal income tax purposes.

    Section 5.5  Cancellation of Series A Preferred Stock.  On the business day
immediately following the Closing and upon delivery to the Company for
cancellation in accordance with Section 2.2(a)

19

--------------------------------------------------------------------------------

hereof of certificates representing the Series A Shares, the Company will in
accordance with Section 151(g) of the General Corporation Law of Delaware,
file a Certificate of Elimination with the Secretary of State eliminating from
the charter of the Company all matters set forth in the Series A Certificate of
Designations with respect to the Series A Convertible Preferred Stock of the
Company.

    Section 5.6  Use of Proceeds.  The Company shall use the proceeds received
in consideration of the Promissory Notes and the exercise of the Series A-1
Warrant for continued product development, growth of its sales organization,
working capital, acquisition of technology assets as appropriate and other
general corporate purposes.

    Section 5.7  New Option Plan; Awards.  At its next regularly scheduled
annual meeting or at such earlier time as determined by a majority of the Board
of Directors, the Company shall use reasonable efforts to have its holders of
Securities approve (i) an amendment to the Amended and Restated 1998 Stock
Incentive Plan (the "1998 Plan") to authorize the issuance of an additional
6,500,000 shares of Common Stock under the 1998 Plan, and (ii) certain other
changes necessary to authorize the awards of new options and the inclusion of
competition option claw backs. The Company shall recommend to the Board of
Directors and use reasonable efforts to facilitate the granting of such awards
by the Board of Directors (or the Compensation Committee thereof) to the persons
listed on Schedule 5.8 in such forms as shall be approved by the Board of
Directors. Any additional awards under the 1998 Plan and 2000 Plan shall be
approved by the Board of Directors, subject to the approval of the members
thereof nominated by the Purchaser.

    Section 5.8  Director and Officer Insurance; "Key Man" Life Insurance.  The
Company has provided and will maintain, and the Purchaser have received copies
of current and effective liability insurance policies, which provide coverage
for the directors and officers of the Company with respect to any liabilities
reasonably incurred in connection with their services for or on behalf of the
Company. The Company has procured and will maintain "key man" life insurance on
the life of Brent N. Cohen in the amount of five million dollars ($5,000,000),
such policy shall be owned by the Company and shall name the Company as
beneficiary and loss payee and shall not be cancelable by the Company without
prior approval of the Board of Directors, including the approval of the members
thereof nominated by the Purchaser.

    Section 5.9  Company Insurance.  The Company shall at all times maintain
insurance in such amounts (to the extent available in the public market),
including (as applicable) self-insurance, retainage and deductible arrangements,
and of such a character as is reasonable for companies engaged in the same or
similar business similarly situated.

    Section 5.10  Agreements with Employees.  The Company shall require the
execution of a proprietary information and assignment of inventions agreement
("Proprietary Rights Agreement"), in the form attached as Exhibit C to the
September Agreement by all of the Company's employees at or above the level of
vice president, and other employees involved in the invention, creation or
development of Proprietary Rights, proprietary information and assignment of
inventions agreement.

    Section 5.11  Maintenance of Existence.  The Company shall maintain in full
force and effect its corporate existence, rights, governmental approvals and
franchises and all licenses and other rights to use patents, processes,
trademarks, trade names or copyrights owned or possessed by it and deemed by it
to be material to the conduct of its business.

    Section 5.12  Books and Records.  The books of account and other financial
and corporate records of the Company shall be maintained in accordance with good
business and accounting practices.

    Section 5.13  Reservation of Common Stock.  From and after the
Recapitalization, the Company shall at all times reserve and keep available out
of its authorized shares of Common Stock, (i) solely for the purpose of issue or
delivery upon conversion of the Series A-1 Preferred Stock, the maximum

20

--------------------------------------------------------------------------------

number of shares of Common Stock that may be issuable or deliverable upon such
conversion. Such shares of Common Stock are or will be duly authorized and, when
issued or delivered in accordance with the A-1 Certificate of Designations
against payment therefor, shall be validly issued, fully paid and
non-assessable. The Company shall issue such shares of Common Stock in
accordance with the terms of the Certificate of Designation and otherwise comply
with the terms hereof and thereof.

    Section 5.14  Compliance with Law.  The operations of the Company will
continue to be conducted in accordance with all Applicable Laws, including,
without limitation, all Applicable Laws relating to consumer protection,
currency exchange, employment (including, without limitation, equal opportunity
and wage and hour), safety and health, environmental protection, conservation,
wetlands, architectural barriers to the handicapped, fire, zoning and building,
occupation safety, pension and securities, except for violations or failures so
to comply, if any, that could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

    Section 5.15  Board Meetings.  A meeting of the Board of Directors of the
Company shall be held at least once per month, unless otherwise agreed by a
majority of directors who are not employees of the Company.

    Section 5.16  Recapitalization.  The Company will use reasonable best
efforts to present to its stockholders at or prior to the next Annual Meeting of
Stockholders a proposal to amend the Certificate of Incorporation of the Company
(a) to increase the total number of authorized shares of Common Stock of the
Company to a number sufficient to allow fully (i) the conversion of all
authorized shares of Series A-1 Preferred Stock (including all dividends which
may accumulate with respect thereto) and (ii) the issuance of all shares of
Common Stock pursuant to then existing option plans of the Company
(collectively, the "Recapitalization") and (b) to effect certain other
amendments to the Certificate of Incorportion of the Company, all in the form of
a Certificate of Amendment to Certificate of Incorporation substantially in the
form attached as Exhibit G hereto. Immediately following the Recapitalization,
the Company shall reserve an amount of Common Stock of the Company to allow
fully the conversion of all of the authorized shares of Series A-1 Preferred
Stock (including any additional shares of Series A-1 Preferred Stock issued as
dividends upon then outstanding shares of Series A-1 Preferred Stock) for
issuance on such conversion.


ARTICLE VI.

COVENANTS OF THE PURCHASER


    Section 6.1  Agreement to Take Necessary and Desirable Actions.  The
Purchaser agrees to execute and deliver each of the Documents and such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary, desirable or reasonably requested by the Company in
order to consummate or implement as expeditiously as practicable the
transactions contemplated hereby.

    Section 6.2  Compliance with Conditions; Commercially Reasonable
Efforts.  The Purchaser will use its commercially reasonable efforts to cause
all of the obligations imposed upon it in this Agreement to be duly complied
with, and to cause all conditions precedent to the obligations of the Company
and the Purchaser to be satisfied. Upon the terms and subject to the conditions
of this Agreement, the Purchaser shall use its best efforts to take, or cause to
be taken, all action, and to do, or cause to be done, all things necessary,
proper or advisable consistent with Applicable Law to consummate and make
effective in the most expeditious manner practicable the transactions
contemplated hereby.

    Section 6.3  Confidential Information.  The Purchaser acknowledges that the
information provided to the Purchaser in connection with this Agreement or the
September Agreement may be material non-public nformation and the Purchaser
hereby covenants and agrees to keep, and cause its representatives to keep,
confidential any information identified by the Company as confidential, in a

21

--------------------------------------------------------------------------------

writing delivered to the Purchaser unless (a) such information becomes generally
available to the public (other than as a result of a breach of this provision by
the Purchaser), (b) such information was available to the Purchaser on a
non-confidential basis from a source (other than the Company or its
representatives) that, to the Purchaser's knowledge, is not and was not
prohibited from disclosing such information to the Purchaser by a contractual,
legal or fiduciary obligation or (c) the Purchaser is required by law to
disclose such information; provided, that in an event specified in clause (c),
the Purchaser shall provide the Company with prompt prior written notice of such
required disclosure, the Purchaser shall disclose only that portion of the
confidential information that the Purchaser is advised by counsel is legally
required, and the Purchaser shall exercise reasonable efforts to obtain
assurance that confidential treatment will be accorded such information. The
Purchaser agrees that it will comply, and will cause its representatives to
comply, with all U.S. securities laws applicable to the receipt of material
non-public information and restrictions on trading in securities when in
possession of such information. The Purchaser agrees not to use any confidential
information in violation of any law.

    Section 6.4  Purchaser Voting.  If necessary, when stockholder approval is
sought, the Purchaser hereby agrees to vote all voting securities of the Company
then held by the Purchaser or over which the Purchaser exercises voting control
in favor of the amendments described in Section 5.8 hereof and in favor of the
Recapitalization.


ARTICLE VII.

CONDITIONS PRECEDENT TO CLOSING


    Section 7.1  Conditions to the Company's Obligations.  The obligations of
the Company hereunder required to be performed on the Closing Date with respect
to the Purchaser shall be subject, at its election, to the satisfaction or
waiver (which waiver, if so requested by the Purchaser, shall be made in
writing), at or prior to the Closing of the following conditions:

    (a) The representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date.

    (b) The Purchaser shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants, contained in this Agreement, to be performed and complied with by the
Purchaser such at or prior to the Closing Date.

    (c) All governmental and regulatory approvals and clearances and all
third-party consents necessary for the consummation of the transactions
contemplated at such Closing shall have been obtained and shall be in full force
and effect, and the Company shall be reasonably satisfied that the consummation
of such transactions does not and will not contravene any Applicable Law, except
to the extent any contravention or contraventions, individually or in the
aggregate, could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

    (d) The Purchaser shall have delivered to the Company the original of each
of Promissory Notes, and original certificates evidencing all of the Series A
Shares and the September Warrant, properly endorsed for transfer to the Company
or otherwise marked for cancellation, or an affidavit of lost certificate, in
form and substance satisfactory to the Company (together with any bond or other
customary surety as may be reasonably requested by the Company).

    Section 7.2  Conditions to The Purchaser's Obligations.  The obligations of
the Purchaser hereunder required to be performed at the Closing shall be
subject, at its election, to the satisfaction or waiver (which waiver, if so
requested by the Company, shall be made in writing), at or prior to the Closing
of the following conditions:

    (a) The representations and warranties of the Company made herein shall be
true and correct in all material respects (disregarding, for purposes of such
determination of materiality, all

22

--------------------------------------------------------------------------------

qualifications in such representations and warranties regarding "material") as
of the date of this Agreement and as of the Closing Date as though made on and
as of the Closing Date (except that representations and warranties made herein
that by their terms speak as of the date of this Agreement or some other date
shall be true and correct only as of such date).

    (b) The Company shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants, contained in this Agreement, to be performed and complied with by it
at or prior to the Closing Date.

    (c) Each of the Company and KL shall have executed and delivered each of the
Documents, as applicable.

    (d) All documents, instruments, agreements and arrangements relating to the
transactions contemplated by the Documents shall be reasonably satisfactory to
the Purchaser, shall have been executed and delivered by the parties thereto and
no party to any of the foregoing (other than the Purchaser) shall have breached
any of its material obligations thereunder.

    (e) Since December 31, 1999, no change, occurrence or development shall have
occurred, been threatened or become known to the Purchaser that could reasonably
be expected to have a Material Adverse Effect on the business, operations,
prospects, properties or condition (financial or other) of the Company and its
Subsidiary, taken as a whole, which, in the reasonable judgment of the
Purchaser, is or may be materially adverse to the Company and its Subsidiary,
taken as a whole, and (ii) the Purchaser shall not have become aware of any
information or other matter relating to the Company (x) of which the Company
(but not the Purchaser) had knowledge on or prior to the date of this Agreement,
(y) that, in the Purchaser's reasonable judgement, is inconsistent with any
information or other matter relating to the Company disclosed to the Purchaser
by the Company or any of its representatives prior to the date of this
Agreement, and (z) would have been viewed by the Purchaser, in its reasonable
judgment, as having materially and adversely altered the total mix of
information made available to the Purchaser prior to the date of this Agreement.
For purposes of this Section 7.2(e), the Company shall be deemed to have
"knowledge" of a particular fact or other matter if (I) any individual who is
serving, or who has at any time served, as a director, officer or
management-level employee of the Company is actually aware of such fact or other
matter; or (II) a prudent individual serving as a director, officer or
management-level employee of the Company could be expected to discover or
otherwise become aware of such fact or other matter in the diligent exercise of
his or her duties in such capacity.

    (f)  Since December 31, 1999, the business of the Company shall have been
operated in compliance with all Applicable Laws, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect on the
Company and its Subsidiaries, taken as a whole.

    (g) There shall be no litigation, proceeding or other action seeking an
injunction or other restraining order, damages or other relief from a
Governmental Authority or other Person pending or threatened which, in the
reasonable judgment of such Purchaser, would materially adversely affect the
consummation of the transactions contemplated by the Documents on the terms
contemplated hereby and thereby and there shall be no litigation, proceeding or
other action (including, without limitation, relating to environmental matters
or the Benefit Plans) pending or threatened against the Company or its
Subsidiary which could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

    (h) All governmental and regulatory approvals and clearances and all
third-party consents necessary for the consummation of all of the transactions
contemplated at the Closing shall have been obtained and shall be in full force
and effect, and the Purchaser shall be reasonably satisfied that the
consummation of such transactions does not and will not contravene any
Applicable Law,

23

--------------------------------------------------------------------------------

except to the extent any contravention or contraventions, individually or in the
aggregate, could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

    (i)  The Company shall have delivered to the Purchaser a certificate,
executed by it or on its behalf by a duly authorized representative, dated as of
such Closing Date, certifying that each of the conditions (other than any
condition the fulfillment of which is subject to the reasonable satisfaction of
such Purchaser) specified in this Section 7.2 has been satisfied.

    (j)  Latham & Watkins, counsel to the Company, and Richards, Layton &
Finger, special Delaware counsel to the Company, each shall have delivered to
the Purchaser an opinion, dated as of such applicable Closing Date, addressed to
the Purchaser, substantially in the form attached hereto as Exhibit D-1 and
Exhibit D-2, respectively.

    (k) The Company shall have filed the A-1 Certificate of Designations in
compliance with Section 2.1(a).


ARTICLE VIII.

MISCELLANEOUS


    Section 8.1  Survival; Indemnification.  

    (a) All representations, warranties, covenants and agreements (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) contained in this Agreement
shall be deemed made at the Closing as if made at such time and shall survive
the Closing for two years, except that (i) with respect to claims asserted
pursuant to this Section 8.1 before the expiration of the applicable
representation or warranty, such claims shall survive until the date they are
finally liquidated or otherwise resolved, (ii) Sections 3.9, 3.12 and 3.13 shall
survive until the end of the applicable statute of limitations, and
(iii) Section 3.2 and this Section 8.1 shall survive indefinitely. All
statements as to factual matters contained in any certificate executed and
delivered by the parties pursuant hereto shall be deemed to be representations,
warranties and covenants by such party hereunder. No claim may be commenced
under this Section 8.1 (or otherwise) following expiration of the applicable
period of survival, and upon such expiration the Indemnifying Party shall be
released from all liability with respect to claims under each such section not
theretofore made by the Indemnified Party. No right of indemnity against any
claim of a third party shall arise from any representation, warranty or covenant
of an Indemnifying Party herein contained, unless such third-party claim is
filed or lodged against the Indemnified Party on or prior to the expiration of
the applicable period of survival provided above, and all other conditions
hereunder are satisfied. A claim shall be made or commenced hereunder by the
Indemnified Party delivering to the Indemnifying Party a written notice
specifying in reasonable detail the nature of the claim, the amount claimed (if
known or reasonably estimable), and the factual basis for the claim.

    (b) (i) The Company agrees to indemnify and hold harmless the Purchaser and
its partners, Affiliates, officers, directors, employees and duly authorized
agents and each of their affiliates and each other person controlling the
Purchaser or any of their Affiliates within the meaning of either section 15 of
the Securities Act or section 20 of the Exchange Act and any partner of any of
them from and against all losses, claims, damages or liabilities resulting from
any claim, lawsuit or other proceeding by any person to which any party
indemnified under this clause may become subject which is related to or arises
out of (A) the transactions contemplated by this Agreement and the other
Documents, whether or not consummated, (B) any breach of, or failure to perform
any of the representations, warranties, covenants or agreements made in any of
the Documents by the Company or (C) any action or omission of the Company or its
Subsidiary in connection with the transactions contemplated hereby or by the
other Documents, and will reimburse each of the Purchasers and any other party
indemnified under this clause for all reasonable out-of-pocket expenses
(including reasonable counsel fees and

24

--------------------------------------------------------------------------------

disbursements) incurred by the Purchaser or any such other party indemnified
under this clause and further agrees that the indemnification and reimbursements
commitments herein shall apply whether or not the Purchaser or any such other
party indemnified under this clause is a formal party to any such lawsuits,
claims or other proceedings. The foregoing provisions are expressly intended to
cover reimbursement of legal and other expenses incurred in a deposition or
other discovery proceeding. (ii) Notwithstanding the foregoing clause (i), the
Company shall not be liable to any party otherwise entitled to indemnification
pursuant thereto: (A) in respect of any loss, claim, damage, liability or
expense to the extent the same is determined, in final judgment by a court
having jurisdiction, to have resulted from the gross negligence or willful
misconduct of such party or (B) for any settlement effected by such party
without the written consent of the Company, which consent shall not be
unreasonably withheld or delayed.

    (c) If a person entitled to indemnity hereunder (an "Indemnified Party")
asserts that any party hereto (the "Indemnifying Party") has become obligated to
the Indemnified Party pursuant to Section 8.1(b), or if any suit, action,
investigation, claim or proceeding is begun, made or instituted as a result of
which the Indemnifying Party may become obligated to the Indemnified Party
hereunder, the Indemnified Party agrees to notify the Indemnifying Party
promptly and to cooperate with the Indemnifying Party, at the Indemnifying
Party's expense, to the extent reasonably necessary for the resolution of such
claim or in the defense of such suit, action or proceeding, including making
available any information, documents and things in the possession of the
Indemnified Party which are reasonably necessary therefor.

    Notwithstanding the foregoing notice requirement, the right to
indemnification hereunder shall not be affected by any failure to give, or delay
in giving, notice unless, and only to the extent that, the rights and remedies
of the Indemnifying Party shall have been materially prejudiced as a result of
such failure or delay.

    (d) In fulfilling its obligations under this Section 8.1, after providing
each Indemnified Party with a written acknowledgment of any liability under this
Section 8.1 as between such Indemnified Party and the Indemnifying Party, the
Indemnifying Party shall have the right to investigate, defend, settle or
otherwise handle, with the aforesaid cooperation, any claim, suit, action or
proceeding brought by a third party in such manner as the Indemnifying Party may
in its sole discretion deem appropriate; provided, however, that (i) counsel
retained by the Indemnifying Party is reasonably satisfactory to the Indemnified
Party and (ii) the Indemnifying Party will not consent to any settlement
imposing any obligations on any other party hereto, unless such party has
consented in writing to such settlement. Notwithstanding anything to the
contrary contained herein, the Indemnifying Party may retain one firm of counsel
to represent all Indemnified Parties in such claim, action or proceeding;
provided, however, that in the event that the defendants in, or targets of, any
such claim, action or proceeding include more than one Indemnified Party, and
any Indemnified Party shall have reasonably concluded, based on the opinion of
its own counsel, that there may be one or more legal defenses available to it
which are in conflict with those available to any other Indemnified Party, then
such Indemnified Party may employ separate counsel to represent or defend it or
any other person entitled to indemnification and reimbursement hereunder with
respect to any such claim, action or proceeding in which it or such other person
may become involved or is named as defendant and the Indemnifying Party shall
pay the reasonable fees and disbursement of such counsel. Notwithstanding the
Indemnifying Party's election to assume the defense or investigation of such
claim, action or proceeding, the Indemnified Party shall have the right to
employ separate counsel at the expense of the Indemnifying Party and to direct
the defense or investigation of such claim, action or proceeding if (A) in the
written opinion of counsel to the Indemnified Party, use of counsel of the
Indemnifying Party's choice could reasonably be expected to give rise to a
conflict of interest, or (B) the Indemnifying Party shall not have employed
counsel reasonably satisfactory to the Indemnified Party to represent the
Indemnified Party within a reasonable time (as determined in the light of the
facts and circumstances surrounding such event), but in no

25

--------------------------------------------------------------------------------

event shall such time exceed twenty (20) Business Days, after notice of the
assertion of any such claim or institution of any such action or proceeding. In
all other situations, the Indemnified Party shall have the right to participate
in the defense or investigation of such claim, action or proceeding if the
Indemnifying Party shall authorize the Indemnified Party to employ separate
counsel at the Indemnifying Party's expense or if the fees and expenses of
counsel for the Indemnified Party shall be borne by the Indemnified Party.

    (e) If for any reason (other than the gross negligence or willful misconduct
referred to in subclause (b)(ii) above) the foregoing indemnification by the
Company is unavailable to any Indemnified Party or is insufficient to hold it
harmless as and to the extent contemplated by subclauses (b), (c) and (d) above,
then the Company shall contribute to the amount paid or payable by such
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by the
Company and its Affiliates, on the one hand, and the Purchasers and any other
applicable Indemnified Party, as the case may be, on the other hand, as well as
any other relevant equitable considerations.

    Section 8.2  Notices.  All notices, demands, requests, consents, approvals
or other communications (collectively, "Notices") required or permitted to be
given hereunder or which are given with respect to this Agreement shall be in
writing and shall be personally served, delivered by a reputable air courier
service with tracking capability, with charges prepaid, or transmitted by hand
delivery or facsimile, addressed as set forth below, or to such other address as
such party shall have specified most recently by written notice. Notice shall be
deemed given on the date of service or transmission if personally served or
transmitted by facsimile. Notice otherwise sent as provided herein shall be
effective upon receipt.

    If to the Company, to it at:

US SEARCH.com Inc.
5401 Beethoven Street
Los Angeles, CA 90066
Attention: Karol Pollock, General Counsel
Facsimile: (310) 578-5549

    with a copy (which shall not constitute notice) to:

Latham & Watkins
633 W. Fifth Street
Los Angeles, CA 90071
Attn: Pamela B. Kelly, Esq.
Facsimile: (213) 891-8763

    If to the Purchaser:

Pequot Private Equity Fund II, L.P.
500 Nyala Farm Road
West Port, CT 06880
Attention: Carol Holley, and Amber Tencic
Facsimile: (203) 429-2420

    with a copy (which shall not constitute notice) to:

Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: Ann Gill, Esq.
Facsimile: (212) 259-6333

26

--------------------------------------------------------------------------------



    Section 8.3  Governing Law.  This Agreement and the rights and obligations
of the parties hereunder shall be governed by, and construed in accordance with,
the laws of the State of New York, including without limitation, sections 5-1401
and 5-1402 of the New York General Obligations Law and New York Civil Practice
Laws and Rules 327(b), and each party hereto submits to the non-exclusive
jurisdiction of the state and federal courts within the County of New York in
the State of New York.

    Section 8.4  Termination.  This Agreement may be terminated by the Company
or the Purchaser (in each case if not in breach of any of its material
obligations, representations or warranties hereunder) in the event of a breach
or failure by the other party that is material in the context of the
transactions contemplated hereby of any representation, warranty, covenant or
agreement by such party contained herein that has not been or cannot be cured or
otherwise corrected within ten (10) Business Days after written notice of such
failure or event has been given. Termination pursuant to the foregoing clauses
(i) or (ii) notwithstanding, Sections 8.1 and 8.10 hereof shall remain in
effect.

    Section 8.5  Entire Agreement.  This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations, understandings, negotiations and
discussions between the parties or their Affiliates, whether oral or written,
with respect to the subject matter hereof.

    Section 8.6  Termination of September Agreement.  Each of the undersigned
agree that the September Agreement is hereby terminated; provided that each
party to the September Agreement shall remain liable to the other party with
respect to any breaches of the representations and warranties set forth therein
and shall continue to have recourse to all rights and remedies set forth therein
with respect to any such breaches, including any rights of indemnification set
forth therein.

    Section 8.7  Modifications and Amendments.  No amendment, modification or
termination of this Agreement shall be binding upon any other party unless
executed in writing by the parties hereto intending to be bound thereby.

    Section 8.8  Waivers and Extensions.  Any party to this Agreement may waive
any right, breach or default which such party has the right to waive, provided
that such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party, and specifically refers to this Agreement.
Waivers may be made in advance or after the right waived has arisen or the
breach or default waived has occurred. Any waiver may be conditional. No waiver
of any breach of any agreement or provision herein contained shall be deemed a
waiver of any preceding or succeeding breach thereof nor of any other agreement
or provision herein contained. No waiver or extension of time for performance of
any obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

    Section 8.9  Titles and Headings.  Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.

    Section 8.10  Exhibits and Schedules.  Each of the annexes, exhibits and
schedules referred to herein and attached hereto is an integral part of this
Agreement and is incorporated herein by reference.

    Section 8.11  Expenses; Brokers.  Provided that the Closing shall have
occurred, the Company shall pay or cause to be paid, all reasonable and
documented out-of-pocket fees and expenses incurred by the Purchaser and their
respective Affiliates for the Closing contemplated by this Agreement, and in
connection with the transactions contemplated by this Agreement, the other
Documents and all matters related thereto (including legal fees, and expenses of
counsel to Pequot). Each of the parties represents to the others that neither it
nor any of its Affiliates has used a broker or other intermediary, in connection
with the transactions contemplated by this Agreement for whose fees or expenses
any other party will be liable and respectively agrees to indemnify and hold the
others harmless from and against

27

--------------------------------------------------------------------------------

any and all claims, liabilities or obligations with respect to any such fees or
expenses asserted by any person on the basis of any act or statement alleged to
have been made by such party or any of its Affiliates.

    Section 8.12  Press Releases and Public Announcements.  All press releases
and similar public announcements relating to the transactions contemplated by
the Documents shall be made only if mutually agreed upon by the Company and the
Purchaser, except to the extent that such disclosure is, in the opinion of
counsel, required by law or by stock exchange regulation; provided that any such
required disclosure shall only be made, to the extent consistent with law, after
consultation with the Purchaser.

    Section 8.13  Assignment; No Third Party Beneficiaries.  This Agreement and
the rights, duties and obligations hereunder may not be assigned or delegated by
either the Company or the Purchaser without the prior written consent of the
other parties hereto; provided that the Purchaser may assign or delegate its
rights, duties and obligations hereunder to a Permitted Transferee or to such
other person as may be reasonably satisfactory to the Company. Except as
provided in the preceding sentence, any assignment or delegation of rights,
duties or obligations hereunder made without the prior written consent of the
other parties hereto shall be void and of no effect. This Agreement and the
provisions hereof shall be binding upon and shall inure to the benefit of each
of the parties and their respective successors and permitted assigns. This
Agreement is not intended to confer any rights or benefits on any persons that
are not party hereto other than as expressly set forth in Sections 8.1 and 8.13.

    Section 8.14  Severability.  This Agreement shall be deemed severable, and
the invalidity or unenforceability of any term or provision hereof shall not
affect the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

    Section 8.15  Counterparts; Facsimile.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument. All documents
and closing deliveries for the transactions contemplated by this Agreement and
the other Documents may be delivered by a party at the Closing via facsimile.
Facsimile execution and delivery of this Agreement shall be legal, valid and
binding execution and delivery for all purposes.

    Section 8.16  Further Assurances.  Each party hereto, upon the request of
any other party hereto, shall do all such further acts and execute, acknowledge
and deliver all such further instruments and documents as may be necessary or
desirable to carry out the transactions contemplated by this Agreement,
including, in the case of the Company, such acts, instruments and documents as
may be necessary or desirable to convey and transfer to each Purchaser the
Shares to be purchased by it hereunder.

    Section 8.17  Remedies Cumulative.  The remedies provided herein shall be
cumulative and shall not preclude the assertion by any party hereto of any other
rights or the seeking of any remedies against the other party hereto.

* * *

28

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.


 
 
 
 
US SEARCH.COM INC.
a Delaware corporation
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ BRENT N. COHEN   

--------------------------------------------------------------------------------

Name: Brent N. Cohen
Title: Chief Executive Officer
PEQUOT PRIVATE EQUITY FUND II, L.P.
a Delaware limited partnership
 
 
 
 
By:
 
Pequot Capital Management, Inc.
its Investment Manager
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ KEVIN E. O'BRIEN   

--------------------------------------------------------------------------------

Name: Kevin E. O'Brien
Title: General Counsel

 
 
 
 

29

--------------------------------------------------------------------------------




EXHIBIT A

FORM OF INVESTORS' RIGHTS AGREEMENT


    Incorporated by reference to Exhibit 10.2 to this report on Form 8-K.

A–1

--------------------------------------------------------------------------------




EXHIBIT B

A-1 CERTIFICATE OF DESIGNATIONS


    Incorporated by reference to Exhibit 3.1 to this report on Form 8-K.

B–1

--------------------------------------------------------------------------------




EXHIBIT C

SERIES A-1 WARRANT


    Incorporated by reference to Exhibit 10.3 to this report on Form 8-K.

C–1

--------------------------------------------------------------------------------




EXHIBIT D-1

OPINION OF LATHAM & WATKINS


[Delivered Separately]

D–1

--------------------------------------------------------------------------------


EXHIBIT D-2

OPINION OF RICHARDS, LAYTON & FINGER


[Delivered Separately]

D–2

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF RIGHT OF FIRST REFUSAL

US SEARCH.COM INC.

FIRST AMENDMENT

TO

RIGHT OF FIRST REFUSAL AGREEMENT


    THIS FIRST AMENDMENT TO RIGHT OF FIRST REFUSAL AGREEMENT (this "Amendment")
is entered into as of June 5, 2001, by and between The Kushner-Locke Company, a
California corporation (the "Kushner-Locke"), Pequot Private Equity Fund II,
L.P., a limited partnership organized under the laws of Delaware (the
"Purchaser" and together with any of its Affiliates (as defined in the Exchange
Agreement) "Pequot").


R E C I T A L S


    WHEREAS, the parties to this Amendment are parties to that certain Right of
First Refusal Agreement, dated as of September 7, 2000 (the "Agreement");

    WHEREAS, the US Search.com Inc., a Delaware Corporation (the "Company"), and
Pequot have entered into a Preferred Stock Exchange and Purchase Agreement, of
even date herewith (the "Exchange Agreement"), pursuant to which Pequot has
agreed to exchange its Series A Convertible Preferred Stock of the Company (the
"Series A Shares") for newly issued series of convertible preferred stock of the
Company (the "Series A-1 Shares"), cancel a certain warrant for shares of
Series A Shares, and convert certain promissory notes for additional shares of
Series A-1 Shares; and pursuant to which the Company will issue a new warrant to
Pequot for the purchase of Series A-1 Shares, subject to the terms and
conditions set forth therein; and

    WHEREAS, in connection with the transactions contemplated by the Exchange
Agreement and to induce Pequot to enter into the Exchange Agreement the parties
hereto desire to amend the Agreement as provided below.


A M E N D M E N T


    NOW, THEREFORE, BE IT RESOLVED, that in consideration of the foregoing and
for good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the Agreement is hereby amended as set forth below.

    1.  References in the Agreement to "this Agreement" shall be deemed to be
references to the Agreement as amended hereby.

    2.  The phrase "Section 8.10 of the USS Purchase Agreement" in the final
sentence of Section 1(d) of the Agreement is hereby deleted and replaced with
the phrase "Section 8.11 of the Exchange Agreement".

    3.  Section 2 of the Agreement is hereby deleted in its entirety and
replaced with the following:

    "Termination. This Agreement shall terminate and be of no further force or
effect immediately when (i) before the Closing (as defined therein) of the
Exchange Agreement, Pequot owns less than ten percent (10%) of the Series A
Shares originally purchased on the First Closing of the USS Purchase Agreement,
or the Stock underlying such Series A Shares, (ii) on or after the Closing of
the Exchange Agreement Pequot owns less than ten percent (10%) of the Series A-1
Shares exchanged for Series A Shares pursuant to the Exchange Agreement, or the
Stock underlying such Series A-1 Shares, or (iii) Pequot owns less than ten
percent (10%) of all the

E–1

--------------------------------------------------------------------------------

issued and outstanding shares of capital stock of the Company (including all
shares of capital stock issuable upon conversion or exercise of any outstanding
rights, warrants or other convertible securities of the Company), whichever
shall occur later."

    4.  In the first sentence of Section 3 (a) the words "David Malat, the Chief
Accounting Officer of Purchaser's Investment Manager" are hereby omitted and
replaced with the words "Amber Tencic". In the second sentence of Section 3
(a) the words "dmalat@pequotcap.com, in the case of Mr. Malat" are hereby
omitted and replaced with the words "PPE_Accounting@pequotcap.com, in the case
of Ms. Tencic".

    Except as amended hereby the provisions of the Agreement shall remain
unchanged and in full force and effect. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

[Signature Page Follows]

E–2

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first set forth above.


 
 
PEQUOT PRIVATE EQUITY FUND II, L.P.
 
 
By:
 
Pequot Capital Management, Inc.     Its:   Investment Manager
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Kevin E. O'Brien     Title:   General Counsel     Address:   500
Nyala Farm Road
Westport, CT 06880
 
 
 
 
 
 
 
THE KUSHNER-LOCKE COMPANY
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Donald Kushner     Title:   Co-Chief Executive Officer     Address:
  11601 Wilshire Boulevard
21st Floor
Los Angeles, California 90025


E–3

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF STOCKHOLDERS AGREEMENT


    Incorporated by reference to Exhibit 10.4 to this report on Form 8-K.

F–1

--------------------------------------------------------------------------------




EXHIBIT G

FORM OF CERTIFICATE OF AMENDMENT TO
CERTIFICATE OF INCORPORATION

CERTIFICATE OF AMENDMENT

OF

CERTIFICATE OF INCORPORATION

OF

US SEARCH.COM INC.


    US Search.com Inc., a corporation duly organized and existing under the
General Corporation Law of the State of Delaware (the "Corporation"), does
hereby certify that:

    1.  The Certificate of Incorporation of the Corporation is hereby amended by
deleting Article IV, Paragraph A thereof in its entirety and inserting the
following in lieu thereof:

"A. This corporation is authorized to issue two classes of stock to be
designated, respectively, "Common Stock" and "Preferred Stock." The total number
of shares which the corporation is authorized to issue
is            (            million) shares.            million shares
(            ) shares shall be Common Stock, each having a par value of
one-tenth of one cent ($0.001). One million (1,000,000) shares shall be
Preferred Stock, each having a par value of one-tenth of one cent ($0.001)."

    2.  The Certificate of Incorporation of the Corporation is hereby amended by
deleting the phrase "to elect directors under specified circumstances" from
Section 3.a. of Article V, Paragraph A.

    3.  The Certificate of Incorporation of the Corporation is hereby amended to
add "or any Preferred Stock Designation" immediately after the phrase "Subject
to any limitation imposed by law" and before the comma in Section 3.b. of
Article V, Paragraph A.

    4.  The Certificate of Incorporation is hereby amended to add "or any
Preferred Stock Designation" immediately after the phrase "except as provided in
paragraph B of this Article VII" and before the comma in Article VII,
Paragraph A.

    5.  The foregoing amendments were duly adopted in accordance with the
provisions of Sections 242 and 228 (by the written consent of the stockholders
of the Corporation) of the General Corporation Law of the State of Delaware.

    IN WITNESS WHEREOF, US Search.com Inc. has caused this Certificate to be
executed by its duly authorized officer, on this    day of            , 2001.


 
 
US SEARCH.COM INC.
 
 
 
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name: Brent N. Cohen
Office: Chief Executive Office


G–1

--------------------------------------------------------------------------------



QuickLinks


PREFERRED STOCK EXCHANGE AND PURCHASE AGREEMENT
ARTICLE I. DEFINITIONS
ARTICLE II. SALE, PURCHASE AND EXCHANGE
ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
ARTICLE V. COVENANTS OF THE COMPANY
ARTICLE VI. COVENANTS OF THE PURCHASER
ARTICLE VII. CONDITIONS PRECEDENT TO CLOSING
ARTICLE VIII. MISCELLANEOUS
EXHIBIT A FORM OF INVESTORS' RIGHTS AGREEMENT
EXHIBIT B A-1 CERTIFICATE OF DESIGNATIONS
EXHIBIT C SERIES A-1 WARRANT
EXHIBIT D-1 OPINION OF LATHAM & WATKINS
EXHIBIT D-2 OPINION OF RICHARDS, LAYTON & FINGER
EXHIBIT E FORM OF RIGHT OF FIRST REFUSAL US SEARCH.COM INC. FIRST AMENDMENT TO
RIGHT OF FIRST REFUSAL AGREEMENT
R E C I T A L S
A M E N D M E N T
EXHIBIT F FORM OF STOCKHOLDERS AGREEMENT
EXHIBIT G FORM OF CERTIFICATE OF AMENDMENT TO CERTIFICATE OF INCORPORATION
CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF US SEARCH.COM INC.
